Farmer, J.
Grounds of an injunction not proved are rejected, not non-suited.
2. A debtor is entitled to notice of seizure of his property and no legal sheriff’s sale can be made until such notice is served on the debtor, either in person, or at his ordinary place of residence, not at his last place of residence, nor at his legal domicile. C. P. 654.
3. If the party has moved from the Parish wherein the seizure is made, although no declaration has been made and filed under C. C. 41 and 42, the notice of seizure must be forwarded and served at the new residence.
4. Where a married woman sets up the nullity of a judgment rendered against her on her solemn confession, the burden is on her to show affirmatively that the judgment was rendered for her husband’s debt.
5. So, where a married woman has confessed judgment on a contract signed by her in the State of Mississippi, for her husband’s debt as alleged by by her, the burden is on her to prove that, under the laws of Mississippi, she could not bind herself for said debt. All presumptions are in favor of a judgment confessed without fraud or error.